819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard M. HAYWARD, Petitioner-Appellant,v.Norris W. McMACKIN, Supt., Respondent-Appellee.
No. 86-3862.
United States Court of Appeals, Sixth Circuit.
June 4, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
A Geurnsey County, Ohio jury convicted the petitioner of murder.  He was sentenced to fifteen years to life imprisonment.  He exhausted his state remedies.


3
He then filed his habeas petition raising juror misconduct, hearsay, insufficient evidence, and ineffective assistance of counsel issues.  The district court appointed counsel to represent the petitioner, and counsel filed an amended petition deleting the insufficient evidence claim.  After various proceedings, the district court adopted the magistrate's report and denied the petition.


4
For the reasons stated in the magistrate's report and the district court's order, we affirm the judgment of the district court.  We also note that the hearsay issue does not raise a valid confrontation clause claim.   Ohio v. Roberts, 448 U.S. 56, 66 (1980);  United States v. Inadi, 106 S.Ct. 1121, 1125-26 (1986).


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.